Russell, J.
1. There was evidence which authorized the jury to infer that the plaintiffs were undisclosed principals, and the defendant merely the agent of the plaintiffs, in the contract made with the purchaser of the roofing; and for that reason the trial judge did not err in charging the jury upon that subject. The instructions given were not for any reason erroneous.
2. The guaranty of the defendant in the contract with the plaintiffs in the present case can not be construed as in any way affecting the plaintiffs’ relation to a third party,, but must be treated as an obligation on the part of the defendant to indemnify the plaintiffs in the event that any customer of theirs should fix upon them liability for defects in' material or its. application, or defeat their recovery of the purchase-price thereof.
3. The evidence authorized the verdict, which was approved by the trial judge, and no reason appears why the judgment refusing a new trial should be reversed. ' Judgment affirmed.
William H. Fleming, for plaintiffs.
Henry L. Graves, James M. Hull Jr., for defendant.